UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1346



SOUTHEASTERN       SHELTER      CORPORATION;
JERRY CHESSON,

                                           Plaintiffs - Appellants,

          versus


WILLIAM MARC GILFILLAN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
District Judge. (5:06-cv-00212-D; BK-05-00910-5-ATS; AP-05-00112-
5-ATS)


Submitted:   January 18, 2008                 Decided:   June 9, 2008


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. James, RANDOLPH M. JAMES, PC, Winston-Salem, North
Carolina, for Appellants. Travis P. Sasser, Cary, North Carolina;
Sidney S. Eagles, Jr., Elizabeth Brooks Scherer, SMITH MOORE LLP,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Southeastern Shelter Corporation and Jerry Chesson appeal

from the district court’s order affirming the bankruptcy court’s

order determining that William Marc Gilfillan’s debt to them

arising   out   of   the   state   court    judgment   for   conversion   was

dischargeable in Gilfillan’s bankruptcy case. We have reviewed the

record and the decisions of the bankruptcy court and the district

court and find no reversible error.         Accordingly, we affirm on the

reasoning of the district court. See Southeastern Shelter Corp. v.

Gilfillan, Nos. 5:06-cv-00212-D; BK-05-00910-5-ATS; AP-05-00112-5-

ATS (E.D.N.C. Mar. 9, 2007).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    - 2 -